Citation Nr: 1533538	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for bilateral knee and forehead scars.

6.  Entitlement to service connection headaches.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for glaucoma.

9.  Entitlement to service connection for right inguinal hernia. 

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1952 to December 1953 and received a dishonorable discharge; he served from December 1954 to December 1957 with an honorable discharge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In June 2015, at his request the Veteran was scheduled for a videoconference hearing before the Board.  However, in correspondence received prior to the hearing date, his representative notified VA that the Veteran requested cancellation of his hearing.  

Subsequent to the October 2014 supplemental statement of the case, the Board received further statements and copies of previously submitted evidence from the Appellant without a waiver of review by the RO.  However, as the decision herein is fully favorable to the Veteran, no prejudice results to him in the Board's consideration of his additional arguments in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters on appeal, including the claim for service connection for a right knee disorder on de novo review, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final April 2008 Board decision denied the Veteran service connection for a right knee disorder, based essentially on findings that such disability was not a result of any established event, injury, or disease during honorable active service. 

2.  Evidence received since the April 2008 Board decision suggests that the Veteran's right knee disorder may be related to his service; relates to an unestablished fact necessary to substantiate a claim of service connection for a right knee disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disorder may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition as to the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

An April 2008 Board decision denied service connection for a right knee disorder on the basis that such disorder was not a result of any established event, injury, or disease during honorable active service.  The April 2008 Board decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the April 2008 Board decision consisted of the Veteran's separation examination from his second (honorable) period of service which shows forehead and knee scars, VA treatment records dated from November 2000 to July 2006 and the Veteran's recollections regarding a 20 foot fall from a pole during service when the pole was shaken by a moose.  

The evidence received since the April 2008 final Board decision includes updated VA treatment records noting his complaints of continued right knee pain and additional written statements describing in greater detail the injuries sustained as a result of his 20 foot fall from the pole.  

The Board finds that the evidence received since the April 2008 final Board decision is both new and material; it was not before agency decision-makers in April 2008, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right knee disorder as it suggests that he sustained more extensive injuries than previously reported (thereby suggesting that such disability may be related to service/an incident therein.)  Accordingly, the low threshold standard for reopening endorsed by the Court in Shade is met.  See Shade, 24 Vet. App. at 117-18.  As such, the claim is reopened and de novo review of the claim is discussed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a right knee disorder is granted.


REMAND

Review of the record shows that the medical evidence is incomplete.  The earliest VA treatment report available for review, in November 2000, suggests that the Veteran was in receipt of prior medical treatment and the additional VA follow-up consultations were ordered.  Specifically, it is noted that he would "continue on the medications he brought with him" and "he will have further evaluation by the treatment team to develop his treatment plan."  This treatment report also notes that the Veteran had been incarcerated for 20 years.  Records of medical treatment prior to November 2000, including during his incarceration, have not been obtained.  Complete records of any VA, prison and/or private treatment the Veteran may have received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Finally, the Veteran has not been afforded a VA examination in connection with his instant claims.  In his June 2015 statement, the Veteran claimed that his "right knee, forehead and other injuries were caused or aggravated" when he fell 20 feet from the pole in service, "repeatedly hitting [his] forehead, knees, legs, shoulders, inner thigh areas and other parts of [his] body."  As the record contains evidence of current shoulder, knee and back disabilities and evidence (the Veteran's contentions suggesting continuity) indicating a nexus between his current shoulder, knee and back disabilities and his claimed in service injury, an examination to secure a medical opinion as to whether there indeed is such a nexus is necessary.

As it is unclear whether the complete/available VA and private treatment records contain any information pertaining to the matters of service connection for headaches, hypertension, glaucoma, right inguinal hernia and an acquired psychiatric disorder; adjudication of these claims must be deferred pending receipt of any additional records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluations or treatment he has received for his claimed disorders and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified, to specifically include complete medical records from the Veteran's period(s) of incarceration and updated/complete records of all VA treatment (to specifically include VA treatment prior to November 2000) he has received.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his shoulder, back and knee disabilities as well as his claimed forehead and knee scars.  His claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each forehead scar, shoulder, back and knee (including scar) disability entity found.

(b)  Please identify the likely etiology for each forehead scar, shoulder, back and knee (including scar) disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability is directly related to the Veteran's service, including his documented forehead and knee scars on service separation and his claimed 20 foot fall while working on a pole?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the forehead and knee scars noted on the December 1957 service separation examination.  Further, the explanation should reflect consideration of the Veteran's reports of in-service injury and post service continuity of complaints and symptoms (and include reasoning for any rejection of the reports as not credible).

3.  The RO should then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


